DETAILED ACTION
This is in response to application 16/119356  filed on March 11, 2021 in which claims 1,4, 6, 9, 11-13, and 16-17 are presented for examination. 

Status of Claims
Claims 1,4, 6, 9, 11-13, and 16-17 are allowed.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Jain et al. (US 2014/0181122) (hereinafter Jain) teaches constructing index structures containing index portions related to chunks of a document.
Marriner (US 10,657,061) (hereinafter Marriner) teaches information associated with a request is hashed to determine a position on a hash ring and a computing resource associated with portions of the hash ring.
However Jain/Marriner do not explicitly teach “determining, based on a predetermined direction associated with the closed ring, that the first portion corresponds to the original segment and that the second portion corresponds to the target segment; partitioning the second original segment into a third portion and a fourth portion, by determining, based on the predetermined direction associated with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Courtney Harmon/Examiner, Art Unit 2159              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159